Citation Nr: 0032437	
Decision Date: 12/12/00    Archive Date: 12/20/00

DOCKET NO.  91-47 736	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to benefits pursuant to the provisions of 
38 U.S.C.A. § 1151 for a psychiatric disorder based on 
treatment during VA hospitalization from November 1983 to 
December 1983.

ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel


INTRODUCTION

The veteran had active military service from March to 
December 1975. 

This appeal to the Board of Veterans' Appeals (Board) arises 
from an October 1990 rating decision of the New York, New 
York, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  As herein pertinent, that rating decision 
denied compensation benefits pursuant to the provisions of 38 
U.S.C.A. § 1151 for a psychiatric disorder.  The veteran 
perfected a timely appeal as to this adverse determination.

This case was initially before the Board in April 1993.  The 
Board did not enter a decision on the appealed issue 
involving entitlement to compensation benefits pursuant to 38 
U.S.C.A. § 1151.  As regards the appeal in this case, the 
Board had earlier returned the appellant's records to the RO 
pursuant to a VA wide stay of consideration of all decisions 
arising under section 1151.  After the stay was lifted, the 
section 1151 claim for a psychiatric disorder was processed 
by the RO under an amended regulation and sent to the Board 
for appellate consideration.  Thereafter, the Board, among 
other actions, remanded the section 1151 issue involving a 
psychiatric disorder to the RO in August 1996 for further 
evidentiary development.  

A letter from a county service representative, dated in 
December 1998, shows that the veteran sought entitlement to 
reimbursement of unauthorized medical expenses incurred at a 
private medical facility.  A report of the veteran's 
treatment at Community General Hospital on November 16, 1998 
accompanies the letter from the county representative.  A 
notation on the letter, apparently made by an official at the 
RO, indicates that the matter was to be forwarded to the 
Albany, New York, VA Medical Center (VAMC).  If action was 
subsequently taken by the VAMC, a record thereof is not in 
the claims file.  There is no power of attorney of record 
designating the county service representative to represent 
the veteran in this appeal.  Accordingly, the RO is directed 
to undertake any action deemed appropriate.  

In a statement dated in December 1996, the veteran set forth 
that he was not seeking benefits for a psychiatric disorder 
and disagreed with VA's diagnosis that he had a psychiatric 
disorder.  He stated that his claim related to obtaining 
benefits for the negative effects of the bone scan performed 
during VA hospitalization in 1983.  In a statement dated in 
March 1998, he stated that he had refused inappropriate, 
dangerous treatment during VA hospitalization in 1983.  He 
reiterated that VA had inappropriately diagnosed him as 
having a mental disorder.  

The RO issued a supplemental statement of the case in June 
1999, again denying entitlement to section 1151 benefits for 
a psychiatric disorder.  Additionally, according to a June 
1999 deferred rating decision, the RO contacted the veteran 
to determine whether he wished to withdraw his appeal seeking 
section 1151 benefits for a psychiatric disorder, in view of 
his insistence that he did not have a psychiatric disorder.  
In a July 1999 response to the RO's inquiry, the veteran 
reiterated allegations about perceived mistreatment by VA 
during hospitalization in 1983.  He indicated that he was 
seeking compensation for aggravation of a nervous condition 
(stress related), which he attributed to the perceived 
mistreatment by VA.  The Board concurs with the RO's 
determination that the veteran has not withdrawn his claim 
for section 1151 benefits for a psychiatric disorder from 
appellate consideration.  The case was subsequently returned 
to the Board for continuation of appellate review.


FINDINGS OF FACT

1.  The veteran had a psychiatric disorder which preexisted 
his treatment at a VA hospital from November 1983 to December 
1983.

2.  Treatment rendered by VA during hospitalization from 
November 1983 to December 1983 did not result in increase in 
severity of the veteran's preexisting psychiatric disorder.


CONCLUSION OF LAW

The requirements for compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for a psychiatric disorder 
based on treatment during VA hospitalization from November 
1983 to December 1983 have not been met.  38 U.S.C.A. § 1151 
(West 1991); 38 C.F.R. § 3.358 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran was hospitalized at a VA medical facility from 
November 1983 to December 1983.  On admission to VA 
hospitalization for treatment of cellulitis of the left foot, 
it was found that the veteran was exceptionally concerned 
about the use of radiation for his chest x-ray and Technetium 
for a bone scan, as he was sure he was being poisoned by 
contrast dye or harmed by radiation.  Throughout his hospital 
stay, he expressed significant paranoid ideation.  At 
discharge from hospitalization, it was recommended that the 
veteran seek counseling for his paranoid ideation.

When the veteran was examined by a VA psychiatrist in 
December 1990, he remarked that he had experienced a "nervous 
condition" since military service.  He indicated that this 
condition was exacerbated during VA hospitalization in 1983 
when he was evaluated for cellulitis of the legs.  He noted 
that, while hospitalized by VA, he was given treatment by 
people who "were not real doctors, they were students," and 
that he received multiple treatments to which he did not 
agree.  He stated that he was treated against his will with a 
Technetium 99 dye injection to which he had experienced 
adverse reactions.  The diagnoses were Axis I 
undifferentiated somatoform disorder and Axis II schizoid 
personality traits and inadequate personality traits.

On VA psychiatric examination in March 1995, the veteran 
denied a past psychiatric history.  He remarked that he had 
undergone a bone scan with radioactive dye, in 1983, during 
VA treatment of a foot injury.  He had reportedly experienced 
an acute allergic reaction to the dye causing his body to 
swell up.  The examiner found no evidence of a psychosis, but 
referred to the veteran's account of having been the victim 
of medical experimentation while in service.  The diagnosis 
was that the veteran did not appear to fulfill diagnostic 
criteria for a mental disorder.  There is no indication from 
the psychiatrist's report that the physician had reviewed the 
claims folder prior to the examination.

Additional items of evidence were associated with the claims 
folder subsequent to the Board's August 1996 remand order.  
They are referenced below.  

A psychiatric examination was performed in November 1996 by 
one member of a board of two VA psychiatrists.  According to 
the veteran's history, his physical integrity had been 
compromised by experiments which had been performed on him 
during military service.  He had been treated at a VA medical 
facility during 1983 for cellulitis.  During treatment, 
various potentially injurious treatments had been recommended 
or performed, particularly a radioactive bone scan.  The 
physician made reference to the finding of paranoid behavior 
noted during the 1983 hospitalization.  Also mentioned was 
the VA psychiatric examination of 1990 when the veteran was 
diagnosed with somatoform disorder, which according to the 
current physician, was a preoccupation with somatic or 
physical symptoms.  The veteran expressed his desire that 
amendments be made to entries in his medical records.  
Additionally, he provided an article from a medical textbook 
which reportedly demonstrated the adverse effects of ionizing 
radiation, i.e., the bone scan.  The examiner's assessment 
was that the veteran appeared to be delusional.  The examiner 
commented that the veteran's condition satisfied DSM-IV 
criteria for a diagnosis of delusional disorder.

A psychiatric examination was performed in November 1996 by 
the second member of a board of two VA psychiatrists.  The 
veteran related essentially the same history of exceptional 
concern about the use of radiation during a bone scan and 
chest x-ray when he was hospitalized by VA.  Additionally, he 
reported that he was exposed to radiation during service.  On 
current mental status interview, his primary concern 
expressed was getting his medical records expunged so that 
there was no indication of a psychiatric problem.  The 
diagnosis was delusional disorder.

Added to the record was a copy of a chapter from a treatise 
about nuclear medicine.  The chapter is entitled, "Biologic 
effects of ionizing radiation."

Copies of records from VA and private medical sources, dated 
from 1976 to 1990, relate to the veteran's evaluation or 
treatment for several conditions not pertinent to this 
appeal.  Reference to a psychiatric disorder is made in 
duplicate copies of medical records earlier associated with 
the claims folder.  

Of record is an RO worksheet prepared in connection with the 
scheduling of VA examinations in July 1997.  A handwritten 
entry states that that members of the VA board of two 
psychiatrists were to respond to questions, but that an 
examination was not required.

Two reports, each from a member of the board of two VA 
psychiatrists and each dated in July 1997, advise that the 
veteran was examined in November 1996.  Both examiners stated 
that a thorough review of the claims file had been performed.  
The assessment of both examiners was that a delusional 
disorder was present and preexisted the veteran's VA 
hospitalization in 1983.  Further, the examiners stated that 
the effect of VA hospitalization in 1983 had been to 
exacerbate the veteran's psychiatric condition.

Associated with the claims file are copies of newspaper 
clippings.  They consist of news items about the VA health 
care system and VA benefits system.  

An April 1999 RO memorandum shows that arrangements were 
being made to schedule an additional VA psychiatric 
examination.  The memorandum indicates that the examiner was 
to address questions raised by the Board's August 1996 
remand.

The veteran was examined by a VA psychologist in March 1999.  
According to the veteran's history, he had been subjected to 
unnecessary procedures, particularly injection with 
radiation, during VA hospitalization from November to 
December 1983.  He had developed some vaguely defined 
physical ailments as a result.  An earlier episode of 
exposure to radiation had led to his early discharge from 
military service.  The examiner referred to medical records 
showing that the veteran had been diagnosed with somatoform 
disorder in 1990.  

The psychologist's narrative goes on to relate that the 
veteran adamantly stated, "I have no history of psychiatric 
problems."  It was observed that the veteran tended to 
perseverate about his not being mentally ill, his being 
mistreated by the VA, and his having vague physical 
complaints that he attributed to having been exposed to 
radiation during military service.  Also noted was the 
veteran's perseveration about VA's failure to correct errors 
in his medical records; namely, his belief that he had been 
incorrectly diagnosed with a delusional disorder and 
somatoform disorder, while VA failed to recognize that he had 
illnesses resulting from alleged radiation exposure.

The psychologist noted that the veteran did not meet criteria 
for any DSM-IV diagnosis; however, he did display a number of 
features of a personality disorder.  He also displayed signs 
suggestive of delusional thinking.  This was evidenced by his 
insistence for many years that he had been exposed to 
radiation, although he appeared to be physically healthy, and 
previous medical evaluations had not indicated any pertinent 
health problems.  No diagnosis was recorded on Axis I.  The 
diagnosis on Axis II was personality disorder, marked by 
features of avoidant personality disorder and delusional 
thinking.

A VA examination for mental disorders was performed in May 
1999.  The examiner indicated that a review of the veteran's 
medical records and history had been accomplished.  According 
to the veteran's history, he was discharged from military 
service after he had been made ill by a "food experiment;" 
he had reportedly been one of several individuals who had 
become ill because of the flawed experiment.  Additionally, 
he noted that his parents had been going through a divorce at 
the time of his discharge from the service and, therefore, 
there were domestic problems which could have justified his 
discharge.  He had been hospitalized by VA during 1983 for 
treatment of a foot injury.  During treatment for this 
injury, he had been diagnosed with some type of mental 
disorder.  He had been given an x-ray and bone scan against 
his will; he then became weak and sick; he lost his memory 
and was confined to his house because he could not function.  
When challenged about why he believed there was a connection 
between the reported radiation treatment and a mental 
problem, he could offer no logical explanation; instead, he 
simply stated that he had done some research, the product of 
which was in the claims file.  Further, the veteran blamed 
the development of his nonmalignant breast disease on the 
environment in which he found himself during military 
service.  When challenged, he could provide no rational basis 
for the claimed relationship between the circumstances of his 
military service and the inception of breast disease.  

On mental status evaluation, it was the examiner's 
observation that the veteran was a very poor informant who, 
at times, provided contradictory information.  When pressed 
about his reasons for becoming ill and leaving the military, 
the assessment was that the veteran's responses were quite 
illogical, and yet he seemed unaware that this was an 
illogical process.

The examiner stated that the assessments which follow were 
intended to respond to questions raised by the Board.  It was 
the examiner's opinion that the veteran did not have an 
acquired psychiatric disorder secondary to VA hospitalization 
in 1983 when he underwent a chest x-ray and bone scan.  
Rather, it was more likely that the veteran had a chronic 
delusional disorder and personality disorder.  No increase in 
severity of his mental disorder could be documented, except 
according to the veteran's own report, which the examiner 
determined was highly unreliable.  The examiner went on to 
note that it was not believed that the veteran's mental 
condition was exacerbated by VA hospitalization in 1983 .

In summary, the examiner noted that the veteran's chronic 
mental disorders would have been influenced by many issues, 
especially his family and social circumstances, not by the 
1983 VA hospitalization.  It was observed that the veteran's 
focus on having been mistreated would likely have been 
directed to another agency or person, if he had not been 
treated by VA; further, that his focus on perceived 
mistreatment by VA would likely be an ongoing mental illness 
throughout his life.  The diagnosis on Axis I was delusional 
disorder.  The diagnosis on Axis II was personality disorder, 
not otherwise specified, with paranoid avoidant and 
schizotypal features.

Of record are VA treatment notations, dated from December 
1998 to May 1999.  They reflect the veteran's care for 
conditions not pertinent to this appeal.  


II.  Legal Analysis

The Board has determined that all relevant facts have been 
properly developed and that no further assistance to the 
appellant is required to comply with the duty to assist.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).

In Gardner v. Derwinski, 1 Vet.App. 584 (1991), the Court 
invalidated 38 C.F.R. § 3.358(c)(3), on the grounds that that 
section of the regulation, which included an element of 
fault, did not properly implement the statute.  The 
provisions of 38 C.F.R. § 3.358, excluding section (c)(3), 
remained valid.  See Brown v. Gardner, 115 S. Ct. 552, 556 
n.3 (1994).  In pertinent part, 38 U.S.C.A. § 1151 provides 
that where any veteran shall have suffered an injury, or an 
aggravation of an injury, as the result of hospitalization, 
medical or surgical treatment, not the result of such 
veteran's own willful misconduct, and such injury or 
aggravation results in additional disability or death, 
compensation shall be awarded in the same manner as if such 
disability or death were service-connected.

38 C.F.R. § 3.358, the regulation implementing that statute, 
provides, in pertinent part, that in determining if 
additional disability exists, the beneficiary's physical 
condition immediately prior to the disease or injury on which 
the claim for compensation is based will be compared with the 
subsequent physical condition resulting from the disease or 
injury.  As applied to medical or surgical treatment, the 
physical condition prior to the disease or injury will be the 
condition which the specific medical or surgical treatment 
was designed to relieve.  Compensation will not be payable 
for the continuance or natural progress of disease or 
injuries for which the hospitalization, etc., was authorized.  
In determining whether such additional disability resulted 
from a disease or injury or an aggravation of an existing 
disease or injury suffered as a result of hospitalization, 
medical or surgical treatment, it will be necessary to show 
that the additional disability is actually the result of such 
disease or injury or an aggravation of an existing disease or 
injury and not merely coincidental therewith.  38 C.F.R. 
§ 3.358 (b), (c) (1) (2000).  

38 C.F.R. § 3.358 (c)(3) (2000) provides that compensation is 
not payable for the necessary consequences of medical or 
surgical treatment or examination properly administered with 
the express or implied consent of the veteran, or, in 
appropriate cases, the veteran's representative.  "Necessary 
consequences" are those which are certain to result from, or 
were intended to result from, the examination or medical or 
surgical treatment administered.

At the outset, the Board notes that the amended regulation, 
which is based on the above-cited judicial decisions, does 
not require negligence, fault or accident as a prerequisite 
to the grant of compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151.  However, governing 
criteria which remain applicable to the disposition of this 
appeal still require an evidentiary showing that the veteran 
has additional disability resulting from VA treatment  As to 
claims filed on or after October 1, 1997, negligence or 
accident is required to establish entitlement to section 1151 
benefits.  This claim, however, is controlled by the Gardner 
decision and the March 1995 amended regulation which occurred 
as a result thereof.

The veteran has stated that he is seeking compensation 
pursuant to the provisions of section 1151 for aggravation of 
a nervous condition (stress-related), which he attributes to 
perceived mistreatment by VA during hospitalization from 
November 1983 to December 1983.  In particular, he maintains 
that he was forced to undergo a chest x-ray and bone scan 
during VA hospitalization; that these procedures poisoned his 
system with radiation; and that he developed a stress-related 
debilitation as a result of these treatments procedures.  The 
veteran strenuously denies having a psychiatric disorder.  
Nevertheless, he has perfected an appeal with respect to the 
RO's denial of issue of entitlement to section 1151 benefits 
for a psychiatric disorder and has declined to withdraw that 
issue from appellate consideration.  Accordingly, the issue 
is properly before the Board for appellate consideration.

A review of the record discloses that the veteran displayed 
significant paranoid ideation during VA hospitalization from 
November 1983 to December 1983.  Subsequently, on VA 
psychiatric evaluation in 1990, it was found he had an 
acquired psychiatric disorder, then classified as 
undifferentiated somatoform disorder.  More recently, several 
VA examiners have determined that the veteran has an acquired 
psychiatric disorder, classified as delusional disorder.  
There is no disagreement among VA examiners that the 
veteran's delusional disorder preexisted the veteran's VA 
hospitalization during 1983.

A Board of two VA psychiatrists, and more recently, a VA 
mental health practitioner, have addressed a central question 
posed by the Board in its August 1996 remand; specifically, 
whether any preexisting acquired psychiatric disorder, 
experienced by the veteran, became worse during VA 
hospitalization from November 1983 to December 1983.  The 
Board has carefully examined the three opinions in light of 
the entire evidentiary record, particularly copies of 
complete clinical records of the period of VA hospitalization 
in question.  

The Board notes that all three examiners concur that the 
veteran was already experiencing somatic delusions before his 
admission to the hospital; that these delusions continued 
during hospitalization; and that they have persisted since 
his discharge from hospitalization.  However, the medical 
opinions are contradictory on the matter of whether the 
veteran's delusional disorder underwent an increase in 
severity during hospitalization.  On the one hand, the two 
examiners comprising the board of two psychiatrists have 
stated that the veteran's delusional disorder became worse as 
result of VA hospitalization, while the mental health 
professional found that the veteran's delusional disorder had 
not become worse as result of VA hospitalization.

With respect to the opinions from the board of two 
psychiatrists, the Board notes that the examiners, in the 
November 1996 examination reports, initially failed to 
respond to two crucial questions posed in the Board's August 
1996 remand; namely, whether an acquired psychiatric disorder 
preexisted the 1983 VA hospitalization, and whether an 
acquired psychiatric disorder, if preexisting 
hospitalization, increased in severity because of VA 
treatment.  Thereafter, in the July 1997 addendums, the two 
psychiatrists provided very perfunctory statements concluding 
that the 1983 VA hospitalization might have produced or did 
produce an exacerbation of the veteran's preexisting 
delusional disorder.  Neither statement was supported by a 
rationale explaining why the examiners had reached that 
conclusion.  

With respect to the May 1999 opinion of the VA mental health 
professional, the Board notes that the examiner responded 
fully, the first time, to all questions posed by the Board's 
August 1996 remand.  The examiner's conclusion, that the 
veteran's preexisting delusional disorder underwent no 
increase in severity during the 1983 VA hospitalization, is 
fully supported by a well-reasoned rationale.  In reaching 
her conclusion, the examiner determined that family and 
social circumstances had played a significant role in the 
dynamics of the veteran's mental disorders.  The Board finds 
this determination is a factor which lends support to a 
finding that the veteran's delusional disorder did not, in 
fact, undergo any increase in severity as a result of the 
1983 VA hospitalization.  Additionally, the examiner's report 
reasonably supports a determination that any delusional 
behavior evidenced during the 1983 VA hospitalization was no 
more than a display of a similar, life-long pattern of 
behavior, which had been present during the years both before 
and after the period of hospitalization in question.  In 
other words, the veteran's somatic preoccupations displayed 
during the period of VA hospitalization represented no more 
than a repetition of an earlier behavior pattern, to a 
similar degree, rather than a pathologic increase in severity 
of a delusional disorder.

The Board recognizes that the reports of all three examiners 
are informed by claims folder review and were prepared in 
response to questions posed by the Board.  However, for the 
reasons discussed above, the Board concludes that the May 
1999 report of the mental health professional is of greater 
probative value than the November 1996 and July 1997 reports 
of the board of two psychiatrists.  A review of the totality 
of the evidence does not support a grant of section 1151 
benefits for a psychiatric disorder.

As to the issue on appeal, the Board has been mindful of the 
doctrine of the benefit of the doubt.  However, the Board 
finds that there is not an approximate balance of positive 
and negative evidence regarding the issue on appeal so as to 
warrant application of the doctrine of the benefit of the 
doubt.  38 U.S.C.A. § 5107(b) (West 1991).


ORDER

Entitlement to benefits pursuant the provisions of 
38 U.S.C.A. § 1151 for a psychiatric disorder based on 
treatment during VA hospitalization November 1983 to December 
1983 is denied.



		
	BRUCE E. HYMAN
	Veterans Law Judge
	Board of Veterans' Appeals



 

